 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   JOSETTE H.,                                          Civil No. 3:19-CV-05774-MAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, acting through their respective counsel, hereby stipulate and agree that the

16   above-captioned case should be reversed and remanded pursuant to sentence four of 42 U.S.C. §

17   405(g). Upon remand, the Appeals Council will continue to search for the missing non-electronic

18   claim file, which is currently missing. If the claim file cannot be located in a reasonable period of

19   time (30 days), the Appeals Council will remand to an Administrative Law Judge for

20   reconstruction of the administrative record, including holding a de novo hearing and issuing a

21   new decision.

22            Plaintiff is entitled to reasonable attorney fees, expenses, and costs under the Equal

23   Access to Justice Act, 28 U.S.C. §§ 2412 and 1920, upon proper request to the Court.

24

     Page 1         ORDER - [3:19-CV-05774-MAT]
 1

 2

 3
              DATED this 26th day of February, 2020.
 4

 5                                                     A
                                                       Mary Alice Theiler
 6                                                     United States Magistrate Judge

 7

 8

 9
     Presented by:
10
     s/ Martha A. Boden
     MARTHA A. BODEN
11
     Special Assistant U.S. Attorney
     Office of the General Counsel
12
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
13
     Seattle, WA 98104-7075
     Telephone: (206) 615-3710
14
     Fax: (206) 615-2531
     martha.boden@ssa.gov
15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:19-CV-05774-MAT]
